—Mugglin, J.
Appeal from an order of the Supreme Court (Kavanagh, J.), entered July 29, 1999 in Ulster County, which denied defendant’s motion to vacate plaintiff’s note of issue and granted plaintiff’s cross motion to strike defendant’s jury demand.
Plaintiff, in its brief, advises this Court that the matter underlying this appeal was tried by Supreme Court without a jury between October 20, 1999 and November 8, 1999. Defendant apparently has requested permission to file proposed findings of fact (see, CPLR 4213 [a]) and the parties have been directed to simultaneously submit such proposals on February 1, 2000. Upon receipt of those, Supreme. Court will render its decision and presumably, judgment will be entered thereafter. If neither party appeals from that judgment, the issue presented herein is purely academic. If either party appeals from that judgment, the issue raised herein, being from a nonfinal order, may be raised at that time (see, CPLR 5501 [a] [1]; Burke v Crosson, 85 NY2d 10, 15-16). Thus, the issue is rendered merely advisory at this juncture.
Mercure, J. P., Spain and Carpinello, JJ., concur. Ordered that the appeal is dismissed, without costs.